DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 10/13/2021, have been fully reviewed by the examiner.  The examiner notes the amendment to the claims and the cancellation of claims 35 and 46.  Claims 30-34 and 36-45 remain pending in the instant application.
In view of the amendment to the claims, the examiner has withdrawn the claim objections and 35 USC 112 (b) rejections.  

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
Applicants argue that the Fishback fails to disclose controlling the processing; however, the applicants note that the reference monitors the fill.   This would necessarily encompass some degree of controlling.  At the very least, the remaining references cited by the examiner reasonably motivates one of ordinary skill in the art to control the process.
Applicants argue against the Wang reference, arguing that an insulation technician would not have the equipment, knowledge or time to do the simulations.  The examiner notes such a position is not supported by factual evidence on the record and therefore not persuasive.  Wang explicitly discloses a computer program will perform the determinations so 
Certainly, the insulation technician would have the necessary skill and would desire to reap the benefits of injection control, i.e. to understand the fill space and provide an amount of injection into the successive cavities that will result in complete or optimized fill without providing too little or too much foam material as such would be detrimental.  Fishback discloses desire to monitor the filling of the cavity and acknowledges the defects associated with excess filling (column 2) and desires to provide a foam that provides a continuous air barrier in the walls (i.e. complete filling without breaks or voids), see also column 22, lines 20-27.    The concept of monitoring the filling using IR camera would suggest the control over the fill, otherwise, there would be no need to monitor.  
Applicant’s arguments with respect to Fiorentini not disclosing retrofitting is not persuasive as such is specifically taught by Fishback.  Please note that the test of obviousness is not an express suggestion of the claimed invention in any or all references, but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be In re Rosselet, 146 USPQ 183).  Fishback, Wang and Fiorentini each disclose the injection of expanding foam insulation into a cavity and controlling the process so as to provide an optimum fill of foam.
The applicant’s argue that there would be no reason to use Fiorentini in the context of retrofitting existing building walls.  The examiner notes existing building walls are cavities similar to the cavity of Fiorentini and both the references are concerned with filling the open cavity with expandable foam.  The examiner maintains since both are concerned with the same problem, controlling the filling of the cavity with foam, an ordinary artisan would find the teachings of Fiorentini applicable to the disclosure of Fishback.  The applicant’s have proffered no more than mere attorney speculation unsupported by any factual evidence that would support the broad assertion that the control of injection foam into cavities would be different, Fishback would not benefit from increased control over injection of the foam or the control of Fiorentini would be inoperable in the process of Fishback. 
Therefore, as set forth above and in the prior art rejection that follows, the level of one of ordinary skill in the art at the time of the invention, taking all that is known, as well as all that is gleaned from the prior art references taken collectively would have found obvious the claimed process that requires using a first cavity to test the injection and using the information related to the test cavity to provide an optimum injection into the second cavity.  This optimization of injection amount/volume would be desired to reap the benefits as outlined by the prior art.  Applicants have proffered no more than mere speculation that such is unobvious and has not provided factual evidence to support the position that the skilled artisan in the art 
All other arguments not specifically addressed above are addressed in the prior art rejection that follows, are mere attorney speculation unsupported by any factual evidence or not commensurate in scope with the claims as drafted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-34, 38-43 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8680168 by Fishback taken with US Patent 5470074 by Wang and further with US Patent Application Publication 20050206026 by Miller et al. and US Patent Application Publication by Fiorentini et al.

As for building in a field environment with ambient temperature and humidity, the examiner notes that the Fishback discloses retrofitting wall cavities in buildings and these would necessarily be in a field environment at an ambient temperature and humidity and filling a first and second cavity on site would have been obvious as predictable.
Fishback discloses controlling the process; however, fails to explicitly disclose the claimed determining a dispensing rate as claimed followed by using this data to inject the foam into the second cavity.  However, Wang, also discloses controlling and evaluating an expanded foam into various cavities discloses providing a first test cavity and injecting a first portion of a foam into a first test cavity by injecting a predetermined volume of the insulating foam (“known amount of foaming mixture” at column 3, lines 30-35) and measuring the foam properties, including the surface height of the foam using a camera (see column 3, line 44-column 4, line 65, step “b”).  As set forth above, the prior art discloses a known volume of foam and a measuring the height within the claimed test cavity and therefore must necessarily “determine 
Wang discloses using the data obtained from the test cavity to provide a second cavity, and based on the process of obtaining the dispense rate, i.e. based on the dispense rate, determine a shot volume suitable to provide a foam in the second cavity and provide a predetermined fill (i.e. rise height), see column 7, lines 20-30).  Wang discloses injecting the foam to provide a shot volume (step “e” choose preferred starting quantity, see Wang at column 30-35). 
Therefore, taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have controlled and tested the foaming process of Fishback with the control, test, and evaluate the foaming as suggested by Wang to reap the benefits of reducing experimentation and of improper filling of the cavity and the ability to tailor the injection to the differing cavity geometry (column 2, lines 20-35). 
As for the first and second cavity being in the ambient temperature/humidity, the examiner notes that Wang discloses control of filling of house cavities, such as exterior wall (column 3, lines 25-30), substantially similar to the wall cavity as outlined by Fishback, and the reference explicitly discloses the test cavity and second cavity should be in the same environment because the fill temperature will directly affect the filling (column 7, lines 5-10) and therefore taking the references collectively it would have been obvious to have provided ambient fill environment so as to have the effects of the environment negated (i.e. test cavity 
Here, the continued control of the injection during the retrofitting of the various cavities of the house would have been obvious to one of ordinary skill in the art (i.e. has level of skill necessary to evaluate the filling and adjust to achieve optimum filling) in view of the disclosure of Fishback which explicitly notes the problems with overfilling or underfilling (i.e. desire to have optimum filling).
Fishback discloses determining the dispense rate (column 20, lines 60-65) and using the IR camera to monitor rise height (i.e. monitor filling) and Wang discloses using the rise height of the foam and the volume of the foam to provide information as to foam expansion and based on the information from the first cavity, using a preferred shot volume to provide predetermined fill of the cavity (column 5-6).  Additionally, Miller discloses injection of foam into a building cavity and disclsoes closely controlling the injection process to provide optimum results (0049).  Specificallym Miller discloses using the determining injection rate (i.e. material per time) for a closely controlled period of time to provide the amount of material for injection (shot count).  Therefore, as the claimed dispense rate is claimed as merely a function of the measured height and volume supplied and Fishback discloses a dispense rate and Wang 
Fishback and Wang discloses all that is taught above; however, fails to disclose the shot controller that shuts off the flow; however, Fiorentini, also discussing the A/B foam into a hollow/closed cavity discloses a method for using a controller to control the process such that the controller is configured to shut off the flow of the foam at the calculated amount/time of foam is injected (see 0019 and 0114) and therefore using the controller to control the injection would have been obvious to one of ordinary skill in the art to reap the benefits of computer control.
	Claim 31-32:  Fishback discloses the fill/rise height is measured by detecting 
exothermicity associated with the expanded foam as a function of height using an IR camera (column 6, lines 60-65).
	Claim 33:  Wang discloses taking into consideration the cavity dimensions, i.e. length and width of cavity and height and therefore determining the rate and chosen volume of injected foam would have been obvious using the cavity dimensions.
	Claim 34:  Using a shot table is taught by Wang (i.e. computer data) and thus makes obvious this claim.
Claim 36:  Fiorentini discloses the controller will calculate the shot time/shot volume based on the user input (0078).

	Claim 38:  Fishback discloses a dispensing rate (amount per time) and Wang discloses using a known volume.  Therefore one of ordinary skill in the art with this knowledge and a known dispensing rate and desiring a known volume would have found it obvious to use the time period.  In other words, known volume is determined based on dispense rate multiplied by the time and thus time of dispensing at a rate will provide a known volume.  
	Claim 39:  Wang discloses the shot volume to provide the predetermined fill is determined and injecting based on this determined shot value (see steps d-f, column 6-7).
	Claim 40:  Fishback discloses injecting into a hold (column 2, lines 55-60).	
 	Claim 41:  Fishback discloses completely filling the cavity, which would include “patch” the hole.  At the very least, the examiner notes that patching a hole is well known and would 
	Claim 42:  Fishback discloses what can reasonably be a “closed cavity” (see column 22, lines 15-30, related to wall cavities).
	Claim 43:  Fishback discloses A-side and B-Side (see column 5, lines 55-60).

Claims 41, 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishback taken with Wang, Miller and Fiorentini and further with US Patent 410646 by Clifft.
Claim 41:  While the examiner maintains the position above, the examiner cites here Clifft which discloses injecting insulation into a preexisting wall requires holes that will need remodeling (i.e. reasonably reads on patching), see column 1, lines 40-45, and therefore patching the hole would have been obvious as predictable.
Claim 44:  Fishback and Wang discloses injecting into the wall cavity as discussed above; however, fails to explicitly discloses a tube.  However, Clifft also teaches of injecting additional insulation into a wall cavity and discloses such can be performed using a tube (see Figure 2-7 and accompanying text) and therefore using such a known technique would have been obvious as predictable method of supply an expandable foam into wall cavity.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Claim 45:  Fishback and Wang discloses injecting into the wall cavity as discussed above; however, fails to explicitly discloses a cavity with a pre-existing fibrous insulation.  However, .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718